J-A23024-19

                               2020 PA Super 239


 MARK AND LEAH GUSTAFSON,                    :     IN THE SUPERIOR COURT
 INDIVIDUALLY AND AS                         :               OF
 ADMINISTRATORS AND PERSONAL                 :          PENNSYLVANIA
 REPRESENTATIVES OF THE ESTATE               :
 OF JAMES ROBERT (“J.R.”)                    :
 GUSTAFSON                                   :
                                             :
                     Appellants              :
                                             :
              v.                             :        No. 207 WDA 2019
                                             :
                                             :
 SPRINGFIELD, INC. D/B/A                     :
 SPRINGFIELD ARMORY AND SALOOM               :
 DEPARTMENT STORE AND SALOOM                 :
 DEPT. STORE, LLC D/B/A SALOOM               :
 DEPARTMENT STORE;                           :
                                             :
                     Appellees               :
                                             :
 THE UNITED STATES OF AMERICA,               :
                                             :
                     Intervenor              :


               Appeal from the Order Entered January 15, 2019
           In the Court of Common Pleas of Westmoreland County
                    Civil Division at No(s): 1126 of 2018

BEFORE: BENDER, P.J.E., KUNSELMAN, J., and MUSMANNO, J.

OPINION BY KUNSELMAN, J.:                         FILED SEPTEMBER 28, 2020

      In this appeal, we must decide whether the trial court erred by finding

that a federal statute, the Protection of Lawful Commerce in Arms Act of 2005

(“the PLCAA”), 15 U.S.C. §§ 7901-7903, bars a state lawsuit arising from the

shooting death of Mark and Leah Gustafson’s 13-year-old son, James Robert

(“J.R.”) Gustafson. The Gustafsons claim that the PLCAA should not apply to

their lawsuit or, alternatively, that it is unconstitutional.
J-A23024-19


        On March 20, 2016, J.R. Gustafson and his 14-year-old friend visited a

Westmoreland County home owned by Joshua Hudec.1 J.R.’s friend obtained

Mr. Hudec’s Springfield Armory, semiautomatic handgun, model XD-9. See

Gustafsons’ Complaint at 5.           The friend removed the handgun’s clip and

therefore believed it “was unloaded, because . . . there were no adequate

indicators or warnings to inform him that a live round remained in the

chamber.” Id. at 6.

        “Thinking the handgun was unloaded, the boy pulled the trigger.” Id.

The chambered bullet fired and unintentionally killed J.R. The District Attorney

of Westmoreland County charged J.R.’s friend with general homicide under

the Pennsylvania Crimes Code. The friend eventually pleaded delinquent to

involuntary manslaughter2 in juvenile court.

        Mark and Leah Gustafson, as Administrators of J.R.’s estate and in their

own right as surviving kin, then sued Springfield Armory, Inc. and Saloom

Department Store (“Gun-Industry Defendants”).3          The Gustafsons asserted

____________________________________________


1 We take these facts from the Gustafsons’ complaint, because the trial court
sustained the defendants’ preliminary objections in the nature of a demurrer.
Hence, we must accept the Gustafsons’ factual allegations as true for purposes
of this appeal. See Mazur v. Trinity Area Sch. Dist., 961 A.2d 96 (Pa.
2008). The complaint does not indicate what role, if any, Mr. Hudec played in
these events or whether he was at home when they occurred.
2   18 Pa.C.S.A. § 2504(a).

3Springfield Armory, which made the gun, has its principal place of business
and incorporation in Illinois. Springfield Armory did not contest the trial



                                           -2-
J-A23024-19


that, under the common law of Pennsylvania, the Gun-Industry Defendants

were negligent and strictly liable for manufacturing and/or selling the

defective handgun that caused their son’s death. See id. at 13-25. They

alleged a design defect, because the gun lacked a safety feature to disable it

from firing without the clip attached. They believe this defect, along with the

14-year-old friend’s criminal misuse of the handgun, caused J.R.’s death. The

Gustafsons also averred the Gun-Industry Defendants did not adequately

warn the 14-year-old that a live round was still in the chamber after he had

removed the clip.

       After receiving the complaint, the Gun-Industry Defendants immediately

sought dismissal of the action through preliminary objections in the nature of

a demurrer.4 They asserted immunity from all of the Gustafsons’ common-

law causes of action. See Preliminary Objections at 5.      The Gun-Industry


____________________________________________


court’s in personam jurisdiction. Saloom Department Store, the Pennsylvania
corporation that sold the handgun, operates in Westmoreland County. All
parties agree they are a “Manufacturer” and a “Seller” as Congress defined
those terms in the PLCAA.

4 The Gun-Industry Defendants’ assertion of immunity was premature, and
they erroneously raised it as a preliminary objection. The Pennsylvania Rules
of Civil Procedure require defendants to raise affirmative defenses, such as
immunity from a lawsuit, as new matter in their answer to a complaint. See
Pa.R.C.P. 1030(a). However, because the Gustafsons did not file a preliminary
objection to the Gun-Industry Defendants’ preliminary objections in the nature
of a demurrer, they waived any objection to the Defendants’ procedural error.
Thus, the issues of PLCAA immunity and the Act’s constitutionality are properly
before us in this appeal.



                                           -3-
J-A23024-19


Defendants argued the PLCAA prevented the trial court from holding them

civilly liable for J.R.’s death, even if the Gustafsons could convince a jury the

Defendants had committed torts under Pennsylvania law.

        The Gustafsons responded that the PLCAA does not apply here. In the

alternative, they argued the Act is unconstitutional, because it (1) overrides

Tenth Amendment principles of federalism, (2) cannot be sustained under the

Commerce Clause,5 and (3) violates the Fifth Amendment. Upon learning of

the Gustafsons’ constitutional attacks against its statute, the United States of

America (“Federal Government”) intervened to defend the PLCAA. It claimed

Congress properly enacted the PLCAA under the Commerce Clause and Bill of

Rights.

        The trial court concluded the PLCAA barred all of the Gustafsons’ causes

of action, upheld the Act as being constitutional, and sustained the preliminary

objections. This timely appeal followed.

        The Gustafsons raise two appellate issues:

            1.    Does [the PLCAA] bar [their] claims?

            2.    Does the United States Constitution permit [the]
                  PLCAA to bar Pennsylvania courts from applying
                  Pennsylvania law to provide [them] civil justice?

Gustafsons’ Brief at 3.

        Our scope and standard of review are the same for both issues. “When

an appellate court rules on whether preliminary objections in the nature of a

____________________________________________


5   U.S. Const. art. I, § 8. cl. 3.

                                           -4-
J-A23024-19



demurrer were properly sustained, the standard of review is de novo, and the

scope of review is plenary.” Mazur v. Trinity Area Sch. Dist., 961 A.2d 96,

101 (Pa. 2008). We affirm an order sustaining preliminary objections “only

when, based on the facts pleaded, it is clear and free from doubt that the

complainant will be unable to prove facts legally sufficient to establish a right

to relief.” Id. Also, this Court “must accept as true all well-pleaded, material,

and relevant facts alleged in the complaint and every inference that is fairly

deducible from those facts.” Id.

                                       I.

      First, we consider whether the trial court correctly concluded that the

text of the PLCAA bars the Gustafsons’ lawsuit. Where, as here, the language

of a federal statute is clear and unambiguous, statutory analysis “begins, and

pretty much ends, with the text.” Lomax v. Ortiz-Marquez, 590 U.S. ___,

___, 140 S. Ct. 1721, 1724 (2020).

      Congress divided the PLCAA into three sections: Section 7901 (findings

and purposes), Section 7902 (the operable provisions), and Section 7903 (the

definitional provisions). Section 7902 dictates that a “qualified-civil-liability

action may not be brought in any federal or state court” against members of

the gun industry. Such a lawsuit “shall be immediately dismissed by the court

in which the action was brought or is currently pending.” 15 U.S.C. § 7902.

To determine which types of lawsuits Congress mandated that courts dismiss,

we turn to Section 7903 to ascertain the meaning of “qualified-civil-liability

action.”

                                      -5-
J-A23024-19



     Congress defined “qualified-civil-liability action,” as any:

        civil action or proceeding or an administrative proceeding
        brought by any person against a manufacturer or seller of a
        [firearm or an ammunition that moved through interstate
        commerce] for damages, punitive damages, injunctive or
        declaratory relief, abatement, restitution, fines, or
        penalties, or other relief, resulting from the criminal or
        unlawful misuse of [that firearm or ammunition] by the
        [plaintiff] or a third party, but shall not include (i) an
        action brought against a transferor convicted under section
        924(h) of Title 18, or a comparable or identical State felony
        law, by a party directly harmed by the conduct of which the
        transferee is so convicted; (ii) an action brought against a
        seller for negligent entrustment or negligence per se; (iii)
        an action in which a manufacturer or seller of a qualified
        product knowingly violated a State or Federal statute
        applicable to the sale or marketing of the [firearm or
        ammunition], and the violation was a proximate cause of
        the harm for which relief is sought . . . (iv) an action for
        breach of contract or warranty in connection with the
        purchase of the product; (v) an action for death, physical
        injuries or property damage resulting directly from a defect
        in design or manufacture of the [firearm or ammunition],
        when used as intended or in a reasonably foreseeable
        manner, except that where the discharge of the [firearm or
        ammunition] was caused by a volitional act that constituted
        a criminal offense, then such act shall be considered the sole
        proximate cause of any resulting death, personal injuries or
        property damage; or (vi) an action or proceeding
        commenced by the Attorney General [of the Untied States]
        to enforce the provisions of chapter 44 of Title 18 or chapter
        53 of Title 26 [of the United States Code].

15 U.S.C. § 7903(5)(A) (emphasis added).

     To date, all courts that have considered the PLCAA agree that if (1) none

of those six exceptions apply, (2) the plaintiff or a third party commits any

crime with the firearm or ammunition at issue, and (3) that firearm or

ammunition has crossed state lines, then the PLCAA immunizes the gun

                                     -6-
J-A23024-19



industry from a plaintiff’s lawsuit. However, if one or more of the exceptions

applies, courts disagree on whether the PLCAA still bars a plaintiff’s other

causes of action.

      Some courts, including the trial court here, have agreed with the gun

industry that only the causes of actions allowed by the exceptions to the

definition of “qualified-civil-liability action” remain viable.     E.g., Delana v.

CED Sales, 486 S.W.3d 316 (Mo. 2016) (allowing plaintiff’s negligent-

entrustment count to proceed under Exception (ii) but not her negligence

count). See also Estate of Kim ex rel. Alexander v. Coxe, 295 P.3d 380,

386 (Ak. 2013) (“reading a general-negligence exception into the statute

would make the negligence-per-se and negligent-entrustment exceptions a

surplusage”). The trial court, finding Kim “convincing,” followed this line of

precedents. Trial Court Opinion, 1/15/19, at 7 (citations omitted).

      Other courts, however, have read the plain language in the definition of

“qualified-civil-liability action” literally. They have agreed with plaintiffs that

“qualified-civil-liability action” refers to the “civil action” as a whole, not to

specific causes of action within complaints. Those courts have concluded that,

if the finder of fact determines that an exception to the definition of “qualified-

civil-liability action” exists, then the plaintiff’s lawsuit is not a “qualified-civil-

liability action.” Hence, the PLCAA simply does not apply, and the gun industry

receives no immunity from any of the individual counts. E.g., Williams v.

Beemiller, Inc., 952 N.Y.S.2d 333, 363 (4th Dep’t 2012) (permitting counts

for negligent distribution, negligent entrustment, negligence per se, and public

                                        -7-
J-A23024-19



nuisance to proceed to trial, because plaintiff alleged gun-industry members

violated “federal, state, and local legislative enactments” thereby implicating

Exception (iii)). See also Norberg v. Badger Guns, Inc., WI 10-CV-20655

(C.C. Milwaukee 2014) (N.T., 1/30/14, at 7-8) (denying summary judgment

to gun-industry defendants on counts of ordinary negligence, negligent

entrustment, civil conspiracy, and aiding and abetting, because evidence

existed from which a jury could find the defendants in violation of the Gun

Control Act); and City of New York v. A-1 Jewelry & Pawn, Inc., 247

F.R.D. 296 (E.D.N.Y. 2007) (accord).

      Unlike the trial court, we adopt the latter construction. The definition of

“qualified-civil-liability action” does not mention “cause of action,” “theory of

liability,” “count,” or “claim.”     Instead, Congress defined “qualified-civil-

liability action” as a “civil action or proceeding or an administrative

proceeding.” 15 U.S.C. § 7903(5)(A) (emphasis added). Thus, the term

refers to a plaintiff’s lawsuit or proceeding as a whole, not to specific causes

of action advanced within that lawsuit. If a plaintiff’s civil action falls within

an exception to the definition of “qualified-civil-liability action,” the civil action

is not a “qualified-civil-liability action.” The PLCAA commands trial courts to

dismiss a “qualified-civil-liability action that is pending on October 26, 2005,”

but 15 U.S.C. § 7902(b) makes no mention of “causes of action.”             Nor does

the definition of “qualified-civil-liability action.” 15 U.S.C. § 7903(5)(A).

      In fact, that very term — qualified-civil-liability action — supports our

interpretation. Otherwise, Congress, which used the phrase “cause of action”

                                        -8-
J-A23024-19



elsewhere in the PLCAA, e.g., 15 U.S.C. § 7903(5)(C), would have coined the

term as “qualified-civil-liability cause of action,” rather than “qualified-civil-

liability action.” When “Congress includes particular language in one section

of a statute but omits it in another section of the same Act, it is generally

presumed that Congress acts intentionally and purposely in the disparate

inclusion or exclusion.” Russello v. United States, 464 U.S. 16, 23, (1983).

Thus, the plain text of the PLCAA dictates that either the gun industry has

immunity from the entire lawsuit or no immunity at all. The Act does not

immunize the industry from individual causes of action.

       Therefore, the trial court erred when it applied the PLCAA on a claim-

by-claim basis rather than to the entire lawsuit. Its reliance upon Kim, supra,

was therefore misplaced.6 The PLCAA requires dismissal of a plaintiff’s entire
____________________________________________


6 We find the logic of the Supreme Court of Alaska in Kim unpersuasive. That
court erroneously believed that allowing claims for ordinary negligence (or any
other cause of action based in negligence) would render the PLCAA’s exception
for claims of negligence per se and negligent entrustment surplusage. That
court and the trial court misunderstood the PLCAA’s goal, which is to protect
only those members of the gun industry who obey state or federal statutes
from common-law liability. As we will explain below, Congress passed the
PLCAA to immunize what they considered to be law-abiding members of the
industry — in Congress’s mind, those who follow federal and state statutes.

      Because all of the exceptions in the definition of “qualified-civil-liability
action” are statutory violations, Exception (ii) is not surplusage if, as we now
hold, the gun industry’s violation of it (or any other exception) renders the
PLCAA inapplicable. Violators of any federal or state statute are not law-
abiding industry members in Congress’s view. Thus, if a member of the gun-
industry violates a federal or state statute, Congress would naturally not wish
to extend any PLCAA immunity to such a lawbreaker.




                                           -9-
J-A23024-19



lawsuit if the facts of the case meet the definition of a qualified-civil-liability

action.

       Regarding the “criminal or unlawful misuse” that brings a lawsuit within

the general definition of a “qualified-civil-liability action,” the “term ‘unlawful

misuse’ means conduct that violates a statute, ordinance, or regulation as it

relates to the use of a [firearm or ammunition].” 15 U.S.C. § 7903(9). Any

crime will suffice, even the unlawful possession of the gun itself.

       For instance, in Ryan v. Hughes-Ortiz, 959 N.E.2d 1000, (Ma. App.

2012), a man was returning a Glock to his employer’s display case, when the

handgun accidentally discharged and killed him.        The administratrix of his

estate sued Glock for defectively designing both the gun and the display case

that had failed to stop the stray bullet. The plaintiff argued the PLCAA did not

apply, because the decedent had not “misused” the handgun in any way. 15

U.S.C. § 7903(5)(A).        The appellate court disagreed.    It opined that the

decedent had been a convicted felon who had unlawfully possessed the gun

and committed a federal offense7 by holding the weapon – i.e., a “criminal or

____________________________________________


       For example, once a plaintiff proves that a gun-industry member has
violated the PLCAA’s definition of “negligent entrustment,” 15 U.S.C. §
7903(5)(B), it would not matter to Congress if that industry member were
also liable for, say, ordinary negligence. That defendant is already liable to
the plaintiff under the PLCAA’s definition of “negligent entrustment,” and the
state judiciary need not expand the common law to impose liability or
damages upon a law-abiding member of the gun industry.

718 U.C.S. § 922(g)(1); see also United States v. Tann, 577 F.3d 533, 534
(3d Cir. 2009).


                                          - 10 -
J-A23024-19



unlawful misuse” of the gun under the PLCAA. Ryan, 959 N.E.2d at 1008.

The PLCAA therefore immunized Glock from liability that might have otherwise

attached under Massachusetts law.

      Similar to the plaintiff in Ryan, the Gustafsons urge that the PLCAA does

not apply. But, as in Ryan, the Act’s plain language bars this lawsuit. J.R.

died when his friend committed the Pennsylvania crime of involuntary

manslaughter by unintentionally firing a bullet at him. Thus, this case meets

the definition of a “qualified-civil-liability action.” Also, because Mr. Hudec’s

handgun crossed state lines, it is a PLCAA “qualified product.” See 15 U.S.C.

§ 7903(4).

      The Gustafsons, however, claim the text of the PLCAA is unclear. They

assert the Act does not apply, because: (1) its first section indicates that

Congress only sought to bar cases for harm solely caused by the criminal acts

of others, (2) the legislative history shows Senators did not intend to eliminate

cases like the one at bar, and (3) PLCAA Exception (v) applies. Alternatively,

they claim we should narrowly construe the PLCAA to avoid the possibility of

unconstitutional federal encroachment into the States’ police power –

specially, the law of torts. See Gustafson’s Brief at 7-8 (citing Bond v. United

States, 572 U.S. 844 (2014); and Gregory v. Ashcroft, 501 U.S. 452

(1991)).

A.    The Purposes & Findings

      First, the Gustafsons claim Congress only desired dismissal of lawsuits

where criminal actors “solely caused” the alleged harm.        According to the

                                     - 11 -
J-A23024-19



Gustafsons, lawsuits such as theirs, where the gun industry’s affirmative

conduct or negligent omissions allegedly contributed to the harm, do not

qualify. Thus, the Gustafsons believe the phrase “solely caused” in Section

7901(b)(1) refutes the trial court’s decision to dismiss their case. They also

contend that the adverb “solely” carries special weight, because its addition

to Section 7901 helped the bill to pass.

      Section 7901(b)(1) of the PLCAA indicates that one of Congress’s goals

under the PLCAA is “to prohibit causes of action against [the gun industry] for

the harm solely caused by the criminal or unlawful misuse of firearm

products or ammunition products by others.” 15 U.S.C. § 7901(b)(1)

(emphasis added). However, we cannot rely on the findings and purposes of

the Act to override plain text of its operable sections.   Congressional findings

and purposes are not law; only a statute’s operable sections are law.

      The Supreme Court of the United States has long held that, “[R]ecitals

. . . in section 1 (which [are] simply a preamble to the act) . . . do not

constitute an exertion of the will of Congress which is legislation, but a recital

of considerations, which, in the opinion of [Congress], existed and justified

the expression of its will in the present act.” Carter v. Carter Coal Co., 298

U.S. 238, 290, (1936). Thus, while findings and purposes may assist a court

in deciding if Congress legislated constitutionally, that section does not trump

a law’s unambiguous, operative terms. See id; see also Lomax, supra. The

Gustafsons’ first statutory-construction theory therefore fails to convince us

that the plain language of Sections 7902 and 7903 should not apply.

                                     - 12 -
J-A23024-19



B.     The Congressional Record

       Second, the Gustafsons’ arguments regarding the legislative history of

the Act are equally unpersuasive. They maintain that the trial court erred in

dismissing this case, because the “legislative history indicates an intent not to

bar cases like this.” Gustafsons’ Brief at 27.

       To be sure, Senator Larry Craig, the author and lead sponsor of the

PLCAA, told Congress his bill would not protect gun-industry members if they

had broken any laws. He said that the PLCAA “prohibits one narrow category

of lawsuits: suits against the firearms industry for damages resulting from

the criminal or unlawful misuse of a firearm or ammunition by a third party.”

151 Cong. Rec. S9,061 (daily ed. July 27, 2005) (Sen. Craig).          “Over two

dozen suits have been filed on a variety of theories, but all seek the same goal

of forcing law-abiding businesses selling a legal product to pay for

damages from the criminal misuse of that product.” Id. (emphasis added).

The PLCAA “is not a gun-industry-immunity bill, because it does not protect

firearms or ammunition manufacturers, sellers, or trade associations from any

other lawsuits based on their own negligence or criminal conduct.”

Id. (emphasis added).8
____________________________________________


8 Other Senators expressed similar sentiments. “[T]his bill carefully preserves
the rights of individuals to have their day in court with civil liability actions
where negligence is truly an issue.” (151 Cong. Rec. S9,077 (daily ed. July
27, 2005) (Sen. Hatch)); “This bill . . . will not shield the industry from its own
wrongdoing or from its negligence.” (151 Cong. Rec. S9,107 (daily ed. July
27, 2005) (Sen. Baucus)); “This legislation does carefully preserve the right



                                          - 13 -
J-A23024-19



       Despite these statements from Senator Craig, we may not consider the

intentions of individual Members of Congress when interpreting unambiguous

text, even if that text produces a result that the drafters failed to anticipate.

For example, in the recent Supreme Court case of Bostock v. Clayton

County, Georgia, 590 U.S. ___, 140 S. Ct. 1731 (2020), the Court held that

Title VII of the Civil Rights Act of 1964 protects the LGBTQ+ community from

employment discrimination even though the Congress that passed that law

neither intended nor foresaw such an outcome.

       As Justice Gorsuch candidly stated at the outset of the decision:

             Those who adopted the Civil Rights Act might not have
          anticipated their work would lead to this particular result.
          Likely, they weren’t thinking about many of the Act’s
          consequences that have become apparent over the years,
          including its prohibition against discrimination on the basis
          of motherhood or its ban on the sexual harassment of male
          employees. But the limits of the drafters’ imagination
          supply no reason to ignore the law’s demands. When the
          express terms of a statute give us one answer and
          extratextual considerations suggest another, it’s no contest.
          Only the written word is the law . . . .

Id., 590 U.S. at ___, 140 S. Ct. at 1737 (emphasis added).

       Like the shortsightedness of the 88th Congress that passed Title VII, the

109th Congress that passed the PLCAA (including its author) may not have

envisioned the full breadth of immunity that the PLCAA would grant the gun

____________________________________________


of individuals to have their day in court with civil liability actions for injury or
danger caused by negligence of the firearms dealer or manufacturer.” 151
Cong. Rec. S9,389 (daily ed. July 29, 2005) (Sen. Allen).


                                          - 14 -
J-A23024-19



industry. Even so, the “limits of the drafters’ imagination supply no reason to

ignore the law’s demands.” Id.

C.     The PLCAA’s Product-Defect Exception

       In their third argument, the Gustafsons claim their lawsuit does not

meet the definition of a “qualified-civil-liability action,” because Exception (v)

within that definition applies. It does not.

       Congress, as explained above, listed six exceptions to the definition of

a “qualified-civil-liability action.” Of the six exceptions, only the fifth could

arguably apply to the allegations in the Gustafsons’ complaint. Exception (v)

seemingly allows lawsuits to proceed if the firearm or ammunition was “used

as intended or in a reasonably foreseeable manner . . . .”          15 U.S.C. §

7903(5)(A)(v). This Exception, however, contains a critical caveat that if “the

discharge of the product was caused by a volitional act that constituted a

criminal offense, then such act shall be considered the sole proximate cause

of any resulting death, personal injuries, or property damage.”        Id.   That

caveat renders Exception (v) toothless, because all criminal offenses require

a volitional act.9      Any time a defective gun causes harm and a criminal

offense also occurs, Exception (v) cannot apply. This is true even when, as

____________________________________________


9  This is basic criminal law. For example, in Pennsylvania, “A person is not
guilty of an offense unless his liability is based on conduct which includes a
voluntary act or the omission to perform an act of which he is physically
capable.” 18 Pa.C.S.A. § 301(a) (emphasis added). The courts may “not
impose criminal liability on a person for an involuntary act.” Commonwealth
v. Lamonda, 52 A.3d 365, 369 (Pa. Super. 2012).


                                          - 15 -
J-A23024-19



here, the result of that act is unintentional.   See Ryan, 959 N.E.2d 1000

(dismissing lawsuit, despite the fact that the gun discharged on its own and

no criminal charges were filed against decedent).

      At first blush, Exception (v) seems to allow lawsuits to proceed if the

plaintiffs plead and prove a product defect. However, a caveat in Exception

(v) dictates that the PLCAA-triggering offense must also be deemed the sole

proximate cause of the harm.        This caveat negates the proximate cause

necessary for a product-defect claim against the gun industry to succeed.

With one hand, Exception (v) excludes product-defect lawsuits from the

definition of “qualified-civil-liability action,” but, with the other hand,

Exception (v) extinguishes the very tort that activates it.

      This exact scenario occurred in Adames v. Sheahan, 909 N.E.2d 742

(Ill. 2009), cert. denied sub nom. Adames v. Beretta U.S.A. Corp., 558 U.S.

1100 (2009). There, on facts identical to those in the Gustafsons’ complaint,

Exception (v) failed to save the plaintiffs’ lawsuit from dismissal. In Adames,

a teenager found a handgun inside a home. The boy knew the gun was loaded

if the magazine was connected, but he thought it was unloaded without it. He

removed the magazine and pointed what he believed was an unloaded gun at

his friend, jokingly pulled the trigger, and killed him. A juvenile court found

the shooter delinquent of involuntary manslaughter and reckless discharge of

a firearm. The victim’s parents sued the manufacturer of the gun for product

liability (design defect and failure to warn about the bullet concealed in the

chamber). While the case was proceeding, Congress passed the PLCAA.

                                     - 16 -
J-A23024-19



       The Supreme Court of Illinois held the general rule of the PLCAA applied

and required dismissal. It reasoned that the shooter criminally misused the

gun, because his actions were state crimes, regardless of his intent or the fact

that he was tried as a juvenile instead of as an adult. Id. Also, rejecting the

plaintiffs’ reliance upon Exception (v), the court reasoned that the caveat in

Exception (v) “requires only that the volitional act constitute a criminal

offense.    As discussed . . . shooting [the victim] constituted a criminal

offense.” Id. at 763.

       Adames demonstrates the hollowness of Exception (v). The criminal

act that implicates the definition of a “qualified-civil-liability action,” will also

always be a violation criminal act that nullifies Exception (v). Thus, this claim

affords the Gustafsons no relief.

D.     The Canon of Constitutional Avoidance

       Finally, citing to Bond v. United States and Gregory v. Ashcroft,

supra, the Gustafsons request that we narrowly construe the PLCAA pursuant

to the canon of statutory construction of constitutional avoidance.10 When

that canon applies, even the plain text of a statute may yield to a presumption

that the legislature does not willingly test constitutional limits. Based on that

presumption, the Supreme Court has said, “Unless Congress conveys its
____________________________________________


10While similar, the canon of constitutional avoidance should not be confused
with the principle of judicial restraint that requires courts to attempt to avoid
constitutional questions. Under the latter practice, a court only reaches a
constitutional issue if it cannot resolve a case on other grounds. See Nelson,
Avoiding Constitutional Questions Versus Avoiding Unconstitutionality, 128
Harv. L. Rev. F. 331 (2015).

                                          - 17 -
J-A23024-19



purpose clearly, it will not be deemed to have significantly changed the

federal-state balance.” Solid Waste Agency of N. Cook County v. U.S.

Army Corps of Engineers, 531 U.S. 159, 173, (2001) (some punctuation

omitted). Hence, if “a statute is susceptible of two constructions, by one of

which grave and doubtful constitutional questions arise and by the other of

which such questions are avoided, our duty is to adopt the latter.”      MCI

WorldCom, Inc. v. Pennsylvania Public Utility Commission, 844 A.2d

1239, 1249 (Pa. 2004) (citing Harris v. United States, 536 U.S. 545, 555,

(2002) and United States ex rel. Attorney General v. Delaware Hudson

Co., 213 U.S. 366, 408, (1909)).

     In Bond, pursuant to a treaty the United States had entered, Congress

criminalized the possession and use of chemical weapons. No one doubted

Congress’s power to make the treaty or to enforce it by criminal statute.

Several years later, a scorned wife harassed her husband’s mistress by putting

a non-lethal amount of chemicals on the other woman’s car door and in her

mailbox. When the District Attorney of Montgomery County refused to press

charges, the Federal Government indicted Bond for violating its anti-chemical-

weapons statute. The district court convicted her, and Bond’s appeals reached

the Supreme Court, twice.

     The High Court worried that the Federal Government’s interpretation of

the statute, although rooted in the plain text, raised grave Tenth Amendment

questions and potentially usurped this Commonwealth’s police power. The

Court therefore construed the statute narrowly to exclude Bond’s conduct from

                                    - 18 -
J-A23024-19



the federal act based on the presumption that Congress would not intend a

constitutionally dubious result without clearly expressing an intention to

invade Pennsylvania’s sovereignty.             Pursuant to the statutory-construction

canon of constitutional avoidance, the Court narrowly construed the statute

to maintain the traditional state-federal balance.

       Here, unlike the statutes in Bond and Gregory,11 which Congress

clearly had the power to enact, the PLCAA does not offer two interpretations,

“by one of which grave and doubtful constitutional questions arise and by the

other of which such questions are avoided.”             MCI WorldCom, supra. All

applications of the PLCAA raise grave and doubtful constitutional questions,

because it extinguishes every cause of action at common law.

       The trial court and Federal Government suggest the Act only prohibits

certain common-law claims, while permitting others under its six exceptions.

We disagree. As this Court’s review of those exceptions reveals, the PLCAA

only permits a lawsuit to proceed if the gun industry violates a state or federal

statute. The six exceptions do not involve any common-law causes of action.

       Exception (i), for instance, purportedly allows lawsuits against a gun-

industry “transferor” if the Federal Government convicts it of “transferring a

____________________________________________


11 In Gregory v. Ashcroft, 501 U.S. 452 (1991), involved Missouri judges’
unsuccessful allegations that mandatory retirement ages under that State’s
constitution violated the Age Discrimination in Employment Act (“ADEA”). No
one argued that Congress lacked the power to enact the ADEA, but whether,
under the Tenth Amendment, it could reform Missouri’s judicial systems was
another issue entirely. Because Congress had not clearly included state
judges within the ADEA, the Court interpreted the act as excluding them.

                                          - 19 -
J-A23024-19



firearm, knowing that such firearm will be used to commit a crime of violence

. . . or drug trafficking crime,” 18 U.S.C. § 924(h), or after any State convicts

the “transferor” under “a comparable or identical state felony law.” 15 U.S.C.

§ 7903(5)(A)(i).   Thus, the victim’s harm must be “directly caused by the

conduct of which the transferee is so convicted.” Id. (emphasis added). The

exception applies only if the gun industry knowingly acted in concert with

another criminal in violation of a criminal statute, and they are both convicted.

Moreover, such a victim would be entitled to a judgment of restitution at the

gun industry’s sentencing and, therefore, would not need a lawsuit to recover.

Our research reveals no court ever permitting a lawsuit to proceed under

Exception (i) or any plaintiffs even arguing that it applied. Exception (i) might

look good on paper, but it has no real-world implications.

      Exception (ii) authorizes actions “brought against a seller for negligent

entrustment or negligence per se.” 15 U.S.C. § 7903(5)(A)(ii). This exception

would permit state courts to apply the common-law tort of negligent

entrustment, if Congress had not defined “negligent entrustment” at 15 U.S.C.

§ 7903(5)(B). Congress therefore set a national, statutory standard for the

gun industry, if a plaintiff alleges negligent entrustment.

      Likewise, negligence per se allows cases to proceed only if the gun

industry violated a statute. Regarding negligence per se, the “standard of

conduct is taken over by the court from that fixed by the legislature” in

statutes or ordinances. Bumbarger v. Kaminsky, 457 A.2d 552, 555 (Pa.

Super. 1983) (quoting Prosser, THE LAW OF TORTS § 36 at 200 (4th ed. 1971)).

                                     - 20 -
J-A23024-19



Hence, the legislature must define the gun industry’s duty of care under

Exception (ii), not the courts.

       Exception (iii) permits actions to proceed if based on “a state or federal

statute applicable to the sale or marketing of the product.”        15 U.S.C. §

7903(5)(A)(iii). Clearly, this exception is not based upon common-law claims.

       Exception (iv) allows lawsuits based on breach of contract and warranty

relating to the sale of firearms. 15 U.S.C. § 7903(5)(A)(iv). This exception

likewise requires plaintiffs to prove statutory violations, because all 50 States

have adopted the Uniform Commercial Code (“the UCC”).12           Contracts and

warranties regarding the gun industry’s “qualified products,” 15 U.S.C. §

7903(5)(A), are not subject to the common law, as those “qualified products”

are also “goods”13 under the UCC. Thus, the UCC applies to any “action for

breach of contract or warranty in connection with the purchase of a qualified

product,” 15 U.S.C. § 7903(5)(A)(iv), not the common law of assumpsit.

       Exception (v) never preserves the common law of product defect. As

Ryan, Adames, and this case demonstrate, the exception’s caveat renders it

a nullity.



____________________________________________


12 Even Louisiana, America’s only non-common-law State, has adopted parts
of Article II of the UCC into its Civil Code of Sales. Rasmussen, The Uneasy
Case against the Uniform Commercial Code, 62 La. L. Rev. 1097 n.1 (2002).

13“Goods” for purposes of Article II of the UCC are “things (including specially
manufactured goods) which are movable at the time of identification to the
contract.” 13 Pa.C.S.A. § 2105(a); see also UCC, Art. II, § 105(a).

                                          - 21 -
J-A23024-19



       Finally, Exception (vi) permits the Attorney General of the United States

to bring lawsuits based upon “chapter 44 of Title 18 or chapter 53 of Title 26.”

15 U.S.C. § 7903(5)(A)(vi). Obviously, this last exception allows no claims at

common law, because those suits are based on violations of federal statutes.

       The PLCAA therefore grants total immunity from common-law liability to

the gun industry. Congress has dictated that responsibility under state tort

law must fall solely on criminals and the victims of gun injuries whenever the

PLCAA applies.14 Before the PLCAA, under States’ laws, gun-shot victims could

be both victims of crime and victims of gun-industry torts.

       But now, if a State exercises its police power to criminalize a shooting,

then the PLCAA strips that State of its tort-based police power to hold the gun

industry financially responsible. The PLCAA therefore forces the States into a

Hobson’s choice: either punish local crimes or compensate victims fully for

tortious wrongs. Congress, in the PLCAA, undoubtedly undertook a radical

reformation of the traditional state-federal balance. Therefore the canon of

constitutional avoidance that applied in Gregory and Bond does not extend

to the PLCAA; federal overreach arises (and will continue to arise) in every

PLCAA case.

____________________________________________


14 If the gun industry’s tort victim commits a criminal offense, even a
nonviolent one such as unlawful possession of a firearm, Congress revived
“the harshest doctrine known to the common law of the nineteenth century,”
namely, contributory negligence, to put the victim or his heirs out of court.
Shrager & Shepherd, History, Development, and Analysis of the Pennsylvania
Comparative Negligence Act: An Overview, 24 Vill. L. Rev. 422, 425 (1979).


                                          - 22 -
J-A23024-19



       Congress has therefore clearly rebutted the presumption of statutory

construction that it avoids constitutional risk-taking. Hence, the trial court

correctly ruled that the Gustafsons’ lawsuit meets the definition of “qualified-

civil-liability action” and that the PLCAA’s plain language calls for the dismissal

of their complaint. All contentions to the contrary fall short.

       The Gustafsons’ first appellate is meritless.

                                               II.

       For their second issue, the Gustafsons challenge the constitutionality of

the PLCAA. Among other arguments, they claim that Congress violated the

Tenth Amendment, because the PLCAA infringes on powers reserved to the

States.15 They further disagree with the Federal Government’s contention that

Congress properly enacted the PLCAA under its Commerce Clause power in

Article I of the Constitution of the United States. Specifically, the Gustafsons

argue that the PLCAA improperly regulates the States’ abilities to apply their

respective common laws, rather than the conduct of private individuals.

       The Tenth Amendment and Congress’s Article I powers are interrelated.

They, along with other constitutional provisions, create the system known as

federalism and checks and balances within the government.              Federalism

divides sovereign authority between the Federal Government and the States,

based on the “unique insight [of the Founders] that freedom is enhanced by

the creation of two governments, not one.” Alden v. Maine, 527 U.S. 706,
____________________________________________


15The Gustafsons also challenge the PLCAA under the Fifth Amendment, which
we need not address given our decision on their other constitutional claims.

                                          - 23 -
J-A23024-19



758 (1999).    Thus, the Founders gave the Federal Government specific,

limited powers and reserved all other powers to the several States. If the

Constitution does not explicitly provide Congress with authority to pass a bill,

then Congress may not enact it.       “In short, a law beyond the power of

Congress, for any reason, is no law at all.” Bond v. United States, 564 U.S.

211, 227–28, (2011) (Ginsburg, J., concurring) (quoting Nigro v. United

States, 276 U.S. 332, 341, (1928)) (some punctuation omitted).

      The Founders feared fully centralized government. They therefore left

most governance of daily life to the States. Courts, as a result, “always have

rejected readings of the Constitution of the United States that would permit

Congress to exercise a police power.” United States v. Morrison, 529 U.S.

598, 618–19, (2000). As such, “federalism secures to citizens the liberties

that derive from the diffusion of sovereign power.”     New York v. United

States, 505 U.S. 144, (1992) (quotation marks omitted).

      The Federal Government believes Congress could pass the PLCAA under

Article I of the Constitution. That Article gives Congress the power to enact

certain types of laws, including statutes that “regulate Commerce with foreign

Nations, and among the several States . . . .” U.S. Const. art. I, § 8 cl. 3. In

defining “Commerce,” Chief Justice Marshall said, “Commerce, undoubtedly,

is traffic, but it is something more:     it is intercourse.   It describes the

commercial intercourse between nations, and parts of nations, in all its

branches, and is regulated by prescribing rules for carrying on that

intercourse.” Gibbons v. Ogden, 22 U.S. 1, 189–90 (1824). This definition

                                     - 24 -
J-A23024-19



of commerce ensures that the “authority of the Federal Government may not

be pushed to such an extreme as to destroy the distinction, which the

Commerce Clause itself establishes, between commerce ‘among the several

States’ and the internal concerns of a State.” N.L.R.B. v. Jones & Laughlin

Steel Corp., 301 U.S. 1, 30, (1937).          “That distinction between what is

national and what is local in the activities of commerce is vital to the

maintenance of our federal system.” Id.

      Under the Tenth Amendment of the Bill of Rights, local matters fall under

the authority of the individual States. That Amendment provides: “The powers

not delegated to the United States by the Constitution, nor prohibited by it to

the States, are reserved to the States respectively, or to the people.” U.S.

Const. amnd. X.

      In addition to their concerns regarding centralized government, the

Founders also distrusted a government where power resided in only one

institution or individual. They therefore created a tripartite system with built-

in checks and balances. Under that system, when a litigant claims a federal

statute is unconstitutional, only the courts may decide whether Congress had

the constitutional authority to pass the challenged law. Marbury v. Madison,

1 Cranch 137, 176, (1803).

A.    The Tenth Amendment and the Commerce Clause

      Here, the Gustafsons challenge the constitutionality of the PLCAA on the

grounds that Congress exceeded its enumerated powers. When confronting

such a challenge, the “Federal Government . . . must show that a

                                     - 25 -
J-A23024-19



constitutional grant of power authorizes each of its actions.”          National

Federation of Indep. Bus. v. Sebelius, 567 U.S. 519, 535, (2012). Such

a showing “does not apply to the States, because the Constitution is not the

source of their power . . . state governments do not need constitutional

authorization to act.”   Id.   “Proper respect for a coordinate branch of the

government requires that we strike down an Act of Congress only if the lack

of constitutional authority to pass the act in question is clearly demonstrated.”

Id. at 538 (quoting United States v. Harris, 106 U.S. 629, 635, (1883)).

“Our deference in matters of policy cannot, however, become abdication in

matters of law. ‘The powers of the legislature are defined and limited; and

that those limits may not be mistaken, or forgotten, the Constitution is

written.’” Id. (quoting Marbury, 1 Cranch at 176).

      “Congress needs only a rational basis for concluding that the regulated

activity substantially affects interstate commerce . . . But it must be activity

affecting commerce that is regulated . . . .”      NFIB at 657–58 (Scalia, J.,

dissenting) (emphasis in original). “Simply because Congress may conclude

that a particular activity substantially affects interstate commerce does not

necessarily make it so.” Lopez, 514 U.S. at 557 n.2. “Whether particular

operations affect interstate commerce sufficiently to come under the

constitutional power of Congress to regulate them is ultimately a judicial

rather than a legislative question, and can be settled finally only by this Court.”

Id. And even “modern-era precedents which have expanded Congressional




                                      - 26 -
J-A23024-19



power under the Commerce Clause confirm that this power is subject to outer

limits.” Id. at 556–57.

      Under the Commerce Clause, Congress may only regulate activity that

falls into one of three categories:

         First, Congress may regulate the use of the channels of
         interstate commerce. Second, Congress is empowered to
         regulate and protect the instrumentalities of interstate
         commerce, or persons or things in interstate commerce,
         even though the threat may come only from intrastate
         activities. Finally, Congress’s commerce authority includes
         the power to regulate those activities having a substantial
         relation to interstate commerce, i.e., those activities that
         substantially affect interstate commerce.

Id. at 558–59 (citations omitted).

      Although Congress “is not required to make formal findings as to the

substantial burdens that an activity has on interstate commerce, . . .

congressional findings . . . enable us to evaluate the legislative judgment that

the activity in question substantially affected interstate commerce . . . .” Id.

at 562–63.    See also Carter, supra (discussing the role that Congress’s

findings and purposes play in courts’ determinations that Congress aimed an

enactment at constitutionally permissible ends). Our “determination whether

an intrastate activity is commercial or noncommercial may in some cases

result in legal uncertainty.”   Lopez, 514 U.S. at 566.      “The Constitution

mandates this uncertainty by withholding from Congress a plenary police

power that would authorize enactment of every type of legislation.” Id.




                                      - 27 -
J-A23024-19



      Whether a rational link between the congressionally regulated activity

and interstate commerce exists presents a pure question of constitutional law

for the courts. In assessing that connection, we may not “pile inference upon

inference in a manner that would . . . convert Congressional Commerce Clause

authority to a general police power of the sort held only by the States.” Id.

at 549–50.

      Moreover, “the Framers explicitly chose a Constitution that confers upon

Congress the power to regulate individuals, not States.” New York v. United

States, 505 U.S. 144, 166, (1992). “The allocation of power contained in the

Commerce Clause, for example, authorizes Congress to regulate interstate

commerce directly; it does not authorize Congress to regulate state

governments’ regulation of interstate commerce.” Id.

      The Gustafsons contend that the PLCAA violates the Tenth Amendment

and those principles of federalism, because it interferes with the authority of

States to decide how to allocate lawmaking functions between their various

branches of state government. See Gustafsons’ Brief at 34. Specifically, they

claim that “the PLCAA bars states from imposing liability on negligent gun

companies if states have chosen to have their judiciaries establish the relevant

liability standards through common law (like Pennsylvania), while allowing

identical claims if the states used their legislatures to establish the relevant

liability standards.”   Id. (citing 15 U.S.C. §§ 7903(5)(A)(iii)).    However,

Congress has “no permissible authority to infringe upon a State’s decision of

which branch of government it chooses to make law.”      Id.

                                     - 28 -
J-A23024-19



        To support their claim, the Gustafsons rely upon Erie R.R. Co. v.

Tompkins, 304 U.S. 64 (1938). Under Erie R.R. Co., the Gustafsons argue

that Congress may not disfavor the common law and, at the same time, prefer

the enactments of state legislatures. In other words, whether States choose

to regulate the negligence and product liability of the gun industry by common

law or by statute is purely a state concern. The Gustafsons allege Congress

unconstitutionally disfavored and extinguished the common law of torts in the

States’ courts and impermissibly recodified it as federal law, solely for the gun

industry.

        The Gun-Industry Defendants do not rebut the Gustafsons’ argument.

Instead, they insist that “the PLCAA does not violate the Tenth Amendment

and principles of federalism, because it does not involve ‘commandeering the

powers of state executive officials or legislative processes in any manner.’”

Gun Industry’s Brief at 43 (quoting Trial Court Opinion, 1/15/19, at 9-10).

The Gun-Industry Defendants assert this Court must apply the statute under

the Supremacy Clause,16 Congress did not “commandeer” the legislative and

executive branches by passing the PLCAA.

        This argument is a strawman; the Defendants do not answer the

Gustafsons’ theory. The Gustafsons never alleged the PLCAA commandeers

political branches. They asserted Congress usurped the States’ police powers

embodied in the common law and the allocation of lawmaking authority

____________________________________________


16   See U.S. Const. art. VI, cl. 2.

                                          - 29 -
J-A23024-19



between the branches of state government.        Therefore, the Gun-Industry

Defendants’ response misses its target.

      Similarly, the Federal Government contends the PLCAA comports with

the Tenth Amendment, because it is a valid exercise of the Commerce Clause

power and does not commandeer a State’s political branches. It relies on City

of New York v. Beretta U.S.A. Corp. et al., 524 F.3d 384 (2d Cir. 2008),

cert. denied, 556 U.S. 1104 (2009), where a 2-1 majority of the Second Circuit

said, “the critical inquiry with respect to the Tenth Amendment is whether the

PLCAA commandeers the States.” Id. at 7 (quoting City of New York at

396). The Second Circuit rooted this conclusion upon its prior holding that the

PLCAA was a permissible exercise of Commerce Clause power. However, as

we explain, we disagree with the City of New York Court’s analysis of the

Commerce Clause; therefore, its Tenth Amendment analysis is unpersuasive.

      Additionally, the Federal Government asserts that we should reject the

Gustafsons’ Tenth Amendment argument out of hand. It views their challenge

as claiming that Congress violated the Constitution by what it elected not to

do, rather than by what Congress did. It argues the Gustafsons “urge . . .

that Congress violated the Tenth Amendment by including an exception [in

the PLCAA] for certain statutory claims.” Id. at 8. “That Congress did not

extend the expectation to certain common-law claims has no bearing on the

constitutional analysis.” Id. The Federal Government says that “[b]ecause

the PLCAA fits squarely within Congress’s Commerce Clause authority, it

cannot violate the Tenth Amendment unless it commandeers the States.” Id.

                                    - 30 -
J-A23024-19



at 9 (citing City of New York, supra (quoting Connecticut v. Physicians

Health Servs. of Conn., Inc., 287 F.3d 110, 122 (2d Cir. 2002))).

       The Federal Government claims Congress properly exercised Commerce

Clause authority, because “Congress determined that, in enacting the PLCAA,

the possibility of suits against gun manufacturers and sellers constituted an

unreasonable burden on interstate and foreign commerce.”                   Federal

Government’s Brief at 18 (quoting 15 U.S.C. § 7901(a)(6) (some punctuation

omitted)). It offers no further rationale to connect the regulation of state-

based lawsuits to interstate commerce.

       Accepting the Federal Government’s assertion, the trial court cited Ileto

v. Glock, Inc., 565 F.3d 1126 (9th Cir. 2009), and agreed with the Ninth

Circuit “that it is entirely reasonable that the PLCAA would have a direct and

immediate effect on the regulation of interstate and foreign commerce.” Trial

Court’s Opinion, 1/15/19, at 14.17 The court concluded it was “reasonable for

Congress to find that limiting liability in certain situations would directly affect

and bolster interstate trade in firearms . . . .” Id. at 14-15. The trial court

offered no further analysis to support this proposition.



____________________________________________


17 The trial court also mentioned the Second Amendment in an attempt to
bolster its Commerce Clause theory. Despite the Federal Government’s
suggestion, the Second Amendment was not an independent basis for the trial
court’s decision. See Federal Government’s Brief at 18 n.5. The trial court
did not independently analyze the Second and Fourteenth Amendments.
Further, the Federal Government does not argue that the PLCAA may be
upheld under those Amendments, which we discuss in detail below.

                                          - 31 -
J-A23024-19



      Additionally, the case upon which that court relied was not a Commerce

Clause case. In Ileto, the plaintiffs did not challenge, and the Ninth Circuit

did not consider, whether Congress had the authority to pass the PLCAA under

the Commerce Clause. Instead, the plaintiffs in Ileto challenged the PLCAA

under the Fifth Amendment, as applied retroactively to their pending lawsuit.

See Ileto, 565 F.3d at 1141. Unlike Ileto, the Gustafsons’ instant challenge

is not based on retroactivity under the Fifth Amendment. They bring a facial

challenge that asserts the PLCAA falls outside Congress’s enumerated powers.

      “When no enumerated power authorizes Congress to pass a certain law,

that law may not be enacted, even if it would not violate any of the express

prohibitions in the Bill of Rights or elsewhere in the Constitution.” NFIB,

567 U.S. 519 at 535 (emphasis added). In cases such as this, we do not ask

whether the law is rationally related to a legitimate governmental interest, as

we would under the Fifth Amendment. Instead, we ask whether Congress had

constitutional authority pass the bill at all.

      As the Supreme Court of Pennsylvania observed over a century ago, “It

is difficult to lay down a definite rule marking the division lines between

intrastate [activity] and interstate commerce . . . to determine with precision

and exactness in each case as it arises whether the injured [person] was or

was not engaged in interstate commerce . . . .” Hench v. Pennsylvania R.R.

Co., 91 A. 1056, 1058 (Pa. 1914). “To hold the scales evenly balanced, so as

not to unduly limit the powers of Congress on one hand, nor yet encroach

upon the proper exercise of state jurisdiction on the other, is not an easy task

                                      - 32 -
J-A23024-19



for any court.” Id. “But there must be a division line at some point in each

case, and the facts must be the guide to determine where that line shall be

drawn.” Id. (emphasis added).        Thus, our jurisprudence makes clear that

Congress may not draw the division line for itself.    Otherwise, every federal

law would survive judicial review under the Commerce Clause, because

Congress will eventually rationalize vesting all governmental authority in itself.

      The trial court erred by blindly accepting Congress’s own interpretation

of its Commerce Clause authority. Merely because Congress titled this Act the

Protection of Lawful Commerce in Arm Act does not necessarily mean that

the statute regulates “commerce,” as a matter of constitutional law.        See,

e.g., Lopez, supra at 557 n.2. The trial court’s excessive deference granted

Congress license to interpret the Constitution, i.e., the power “to say what the

law is.” See Marbury, 1 Cranch at 177. Congress has no such power. Id.;

see also U.S. Constitution, Art. I, § 1.

      In our constitutional system, only the courts may determine whether

Congress has acted within the scope of its enumerated powers. In reviewing

any statute, courts are “clothed by [the Constitution] with complete judicial

power and, by the very nature of the power, required to ascertain and apply

the law to the facts” and to “apply the [Constitution] and reject the inferior

statute whenever the two conflict.”        Carter 298 U.S. at 296-97 (some

punctuation omitted). Deferring completely to Congress without probing its

Commerce Clause assertion of power would be an abdication of judicial duty.




                                     - 33 -
J-A23024-19



       Instead of the Fifth Amendment analysis from Ileto, supra, upon which

the trial court erroneously relied, the proper constitutional inquiry is whether

Congress has the power to regulate state-based, tort lawsuits, filed in state

courts, against the gun industry, under the Commerce Clause. The Federal

Government offers no justification to support Congress’s bald assertion that

lawsuits against the gun industry substantially affect interstate and foreign

commerce. And it cites only one decision18 analyzing the PLCAA under the

Commerce Clause – City of New York v. Beretta, supra.

       In City of New York, the City, former-Mayor Michael Bloomberg, and

others filed a lawsuit against numerous members of the gun industry in federal

court. They sought an injunction based on public nuisance to abate harm

resulting from the gun industry’s alleged negligent and reckless marketing and

____________________________________________


18The Gun-Industry Defendants and the Federal Government cite six appellate
cases upholding the constitutionality of the PLCAA. Of those six cases,
however, two addressed Fifth Amendment and separation of powers
questions. Ileto v. Glock, Inc., 565 F.3d, 1126, 1138 (9th Cir. 2009), and
District of Columbia v. Beretta U.S.A. Corp., 940 A.2d 163 (D.C. 2008).
Of the four remaining cases, three addressed Tenth Amendment concerns.
However, they merely adopted the analysis of City of New York v. Beretta
U.S.A. Corp. et al., 524 F.3d 384 (2d Cir. 2008), cert. denied, 556 U.S. 1104
(2009), on the Tenth Amendment issue, without independently analyzing the
PLCAA’s constitutionality. See Adames v. Sheahan, 909 N.E.2d 742 (Ill.
2009), cert. denied sub nom. Adames v. Beretta U.S.A. Corp., 558 U.S.
1100 (2009); Estate of Kim v. Cox, 295 P.3d 380 (Ak. 2013); and Delana
v. CED Sales, 486 S.W.3d 316 (Mo. 2016). Thus, the only decision that truly
analyzed the Commerce Clause and Tenth Amendment Claims was City of
New York. Our review of that case encompasses the analyses of the other
courts.




                                          - 34 -
J-A23024-19



distribution practices. While the suit was before the district court, Congress

passed the PLCAA, and the gun industry moved for immediate dismissal. The

City opposed the motion, claiming that Exception (iii) to the definition of

“qualified-civil-liability action” excluded the lawsuit from the PLCAA’s scope.19

Additionally, the City attacked the law’s constitutionality.

       The district court refused to dismiss and certified an immediate appeal.

The Second Circuit’s panel majority reversed. It concluded the PLCAA applied.

On the constitutional question, the appellate court found the PLCAA was a

valid exercise of Commerce Clause power and permissible under the Tenth

Amendment.20

       The City contended the PLCAA regulated local activities outside of the

three, permissible categories of Commerce Clause power. It relied on the

Supreme Court decisions in Lopez, supra (declaring a federal law barring the

possession of firearms in school zones unconstitutional, because Congress had

regulated activity too-far removed from the stream of interstate commerce)

and Morrison, supra (declaring the Violence Against Women Act, 42 U.S.C.

§ 13981, unconstitutional, because it criminalized local activity).

____________________________________________


19As we indicated above, Exception (iii) to the PLCAA permits actions based
on “a state or federal statute applicable to the sale or marketing of the
product.” 15 U.S.C. § 7903(5)(A)(iii). The plaintiffs argued that because New
York Penal Law statutorily criminalizes public nuisances, the statute met the
exception to immunity. N.Y. Penal Law § 240.45.
20 The dissent believed the majority should not address the constitutional
issues. Rather, they should have transferred the case to the Court of Appeals
of New York to interpret the New York statute.

                                          - 35 -
J-A23024-19



      The Second Circuit disagreed. It held that the PLCAA fit into the third

category of Commerce Clause regulation, due to the substantial economic

affect that lawsuits might have on the gun industry. The court distinguished

Morrison and Lopez, because it found a closer “connection between the

regulated activity and interstate commerce under the [PLCAA]” than existed

in the statutes in those cases. City of New York, 524 F.3d at 394. Because

Congress only applied the PLCAA to a firearm or ammunition “that has been

shipped or transported in interstate or foreign commerce,” the Second

Circuit reasoned the PLCAA raises “no concerns about Congressional intrusion

into truly local matters.” Id. (quoting 15 U.S.C. § 7903(4)) (emphasis by

Second Circuit) (some quotation marks omitted). In other words, the Second

Circuit opined that the PLCAA’s definition of a “qualified product” sufficiently

limited the Act’s reach. City of New York concluded that “there can be no

question of the interstate character of the [gun] industry” and “Congress

rationally perceived a substantial effect on the industry . . . .” Id. (emphasis

added).

      We find this reasoning erroneous. Whether a law regulates an industry

engaged in interstate or foreign commerce is not one of the three categories

of Congressional authority under the Commerce Clause.          Whether a law

regulates   private   activity   that    substantially    affects   interstate

commerce is. See Lopez, supra at 558-59; see also NFIB, supra. Merely

because a statute impacts an interstate industry, does not automatically mean

that statute regulates activity substantially affecting interstate commerce.

                                     - 36 -
J-A23024-19



Thus, the analysis of City of New York (and the three state courts that

followed it) is flawed.

        Instead, the constitutional rule that the Supreme Court of the United

States announced seven years later in NFIB, supra, controls. There, five

Justices rejected the Federal Government’s contention that regulating an

industry    of   interstate   character        equates   to   regulating   activity   that

substantially affects interstate commerce.               The plaintiffs asked whether

Congress had power under the Commerce Clause to mandate that individuals

buy health insurance21 when Congress passed the Affordable Care Act (a.k.a.,

“Obamacare” or “the ACA”), 124 Stat. 119-1025.

        The Federal Government defended the individual mandate in two ways.

First, it claimed the mandate was a valid exercise of Commerce Clause power.

Second, the Federal Government argued the mandate was also valid under

Congress’s taxation power.22             “The individual mandate,” the Federal

Government believed, was “within Congress’s [Commerce Clause] power,

because the failure to purchase insurance has a substantial and deleterious

effect on interstate commerce by creating a cost-shifting problem.” NFIB,

567 U.S. at 548-49.
____________________________________________


21   See 26 U.S.C. § 5000A.

22See U.S. Const. art. I, § 8, cl. 1. The United States Court of Appeals for
the Fifth Circuit recently declared the taxation argument constitutionally
deficient, because Congress reduced the tax to $0. Texas v. United States,
945 F.3d 355 (5th Cir. 2019), as revised (Jan. 9, 2020), cert. granted sub
nom. California v. Texas, ___ U.S. ___, 140 S. Ct. 1262, (2020), and cert.
granted sub nom. Texas v. California, ___ U.S ___, 140 S. Ct. 1262, (2020).

                                          - 37 -
J-A23024-19



      The ACA’s goals were “to increase the number of Americans covered by

health insurance and decrease the cost of health care.” Id. at 538. No one

questioned the health-insurance industry’s interstate character or Congress’s

ability to regulate it. “We do not doubt that the buying and selling of health-

insurance contracts is commerce generally subject to federal regulation.” Id.

at 650 (Scalia, J., dissenting). Thus, just like the PLCAA, the ACA regulated

an industry of an interstate character.

      However, Chief Justice Roberts explained that the Founders wrote the

Commerce Clause under the presumption that “commerce” meant activity, not

inactivity. Congress may regulate the former, but not the latter. In declaring

the individual mandate an impermissible exercise of the Commerce Clause,

the Chief Justice opined that the mandate did not “regulate existing

commercial activity.” Id. at 552 (emphasis added). Instead, it compelled

individuals “to become active in commerce by purchasing a product, on the

ground that their failure to do so affects interstate commerce.”           Id.

(emphasis added).

      The Chief Justice observed that courts “have ‘always recognized that the

power to regulate commerce, though broad indeed, has limits.’” Id. at 554

(quotation omitted). One such limit is that Congress may only regulate active

conduct and that conduct must, at a minimum, constitute “existing

commercial activity.” Id. at 552.

      In a separate opinion, Justices Scalia, Kennedy, Thomas, and Alito

agreed. They added, “If Congress can reach out and command even those

                                    - 38 -
J-A23024-19



furthest removed from an interstate market to participate in the market, then

the Commerce Clause becomes a font of unlimited power, or, in Hamilton’s

words, ‘the hideous monster whose devouring jaws spare neither sex nor age,

nor high nor low, nor sacred nor profane.’”             Id. at 652-53 (Scalia, J.,

dissenting) (quoting The Federalist No. 33, p. 202 (C. Rossiter ed. 1961)).

Because the individual mandate regulated inactivity, those five Justices agreed

that the Federal Government could not support the mandate under the

Commerce Clause.23         Through the individual mandate, Congress sought to

command “those furthest removed from an interstate market to participate in

the market . . . .” Id. It tried to force those who did not participate in the

health-insurance market to serve as its financial supporters.        Thus, the ACA

unconstitutionally shifted the costs of health insurance from the industry onto

persons who had not entered into a commercial transaction with it.

       Congress commits the same constitutional overreach in the PLCAA. The

Act regulates the inactivity of individuals who may never have engaged in a

commercial transaction with the gun industry.           As this case demonstrates,

the PLCAA reaches out and pulls J.R. Gustafson and his parents into the

financial service of the gun market.           It forces them to serve as financial

sureties for the negligent acts and omissions of the industry by barring the

Gustafsons from filing an otherwise valid lawsuit under the common law of
____________________________________________


23 The Chief Justice rejected the Federal Government’s Commerce Clause
theory, but accepted its alternative theory and upheld the individual mandate
under Congress’s taxation power. Justices Ginsburg, Breyer, Sotomayor and
Kagan joined him in that part of his opinion.

                                          - 39 -
J-A23024-19



Pennsylvania. Critically, neither J.R. nor his parents purchased the gun used

to kill him, i.e., they did not engage in commerce of any kind. Hence, there

was no existing commercial activity between the Gustafsons and the gun

industry at the time of J.R.’s death for Congress to regulate.     Any relation

between Josh Hudec’s gun and interstate commerce had clearly ended by the

time Mr. Hudec brought it into his home for personal use. We hold that merely

because, at some point in time, that gun passed through interstate commerce,

does not give Congress perpetual authority to regulate any harm it may cause.

      There is a beginning and an ending point to Congressional authority over

activities that substantially affect interstate commerce. Eventually, interstate

commerce must cease, because all commerce has ceased. “The federal

regulatory power ceases when interstate commercial intercourse ends . . . .”

Carter, 298 U.S. at 309. At that point, the activity surrounding the use or

misuse of products reverts to a local matter, subject to state, not federal,

regulation. This is especially true where, as here, the product kills someone

who did not even purchase it.

      The Federal Government believes Congress included a constitutionally

sufficient limiting clause in the PLCAA, namely the definition of “qualified

products” 15 U.S.C. §7903(4). It asserts that this provision keeps the scope

of the PLCAA within the bounds of the Commerce Clause.       We disagree.




                                     - 40 -
J-A23024-19



        The quintessential example of a valid, limiting clause appears in the

National Labor Relations Act (“NLRA”).24 In the landmark case of N.L.R.B. v.

J&L Steel Corp., 301 U.S. 1 (1937), the Supreme Court ruled Congress

properly enacted the NLRA under the Commerce Clause, because Congress

limited the reach of the NLRA to only those activities that substantially affect

interstate commerce.

        That case involved labor activities at J&L Steel Corp.’s Aliquippa factory

in Beaver County, Pennsylvania. The Aliquippa workers began unionizing. In

response, J&L fired twelve members of the local union. The union filed charges

with the National Labor Relations Board. J&L opposed the Board’s jurisdiction

and claimed the NLRA was unconstitutional. The Board concluded the firings

were unfair labor practices in violation of the NLRA and that those firings

“affected commerce” as Congress had defined that term. It therefore asserted

federal jurisdiction and ordered J&L to reinstate the workers with backpay and

to stop interfering with unionization rights. The case eventually reached the

Supreme Court.

        The Court ruled that the NLRA and the Board’s assertion of jurisdiction

were constitutional, because the NLRA empowered the Board to act only in

cases where unfair labor practices are “affecting commerce.” 29 U.S.C. §

160(a) (emphasis added).          The limiting phrase “affecting commerce” was

critical to the statute’s constitutional success. Congress tailored that term to
____________________________________________


24   29 U.S.C. §§ 151-168.


                                          - 41 -
J-A23024-19



ensure that the NLRA only reached local activities truly impacting interstate

commerce. In writing for the Majority, Chief Justice Hughes explained, the

NLRA did not “impose collective bargaining upon all industry regardless of

effects upon interstate or foreign commerce.” J&L Steel Corp., 301 U.S. at

31 (emphasis added). Instead, the NLRA covered only activities that “may

be deemed to burden or obstruct that commerce and, thus qualified, it must

be construed as contemplating the exercise of control within constitutional

bounds.” Id. The Supreme Court agreed with the Board that the Aliquippa

labor dispute closely and intimately connected to interstate commerce.

      “Although activities may be intrastate in character when separately

considered, if they have such a close and substantial relation to interstate

commerce that their control is essential or appropriate to protect that

commerce from burdens and obstructions, Congress cannot be denied the

power to exercise that control.” Id. at 37 (citing Schechter Poultry Corp.

v. United States, 295 U.S. 495 (1935)). But the Court warned Congressional

“power must be considered in the light of our dual system of government and

may not be extended so as to embrace effects upon interstate commerce so

indirect and remote that to embrace them, in view of our complex society,

would effectually obliterate the distinction between what is national and what

is local and create a completely centralized government.” Id. “The question

is necessarily one of degree.” Id. (emphasis added).

      Unlike the NLRA, the jurisdictional limitation clause of the PLCAA (i.e.,

its “qualified product” definition) is not similarly restrictive.   The definition

                                     - 42 -
J-A23024-19



reaches strictly local events unrelated to interstate commerce; it permits the

PLCAA to adjust the common-law rights and remedies of tort victims who were

not market participants with the gun industry. The PLCAA thereby immunizes

the gun industry from any common-law liability that arises anytime after the

firearm or ammunition has crossed state lines. This immunity attaches

regardless of the degree to which the incidents resulting in liability affect

interstate or foreign commerce.       And neither Congress nor the Federal

government has provided an explanation for how local crimes and local torts

burden or obstruct interstate commerce.

      Thus, whereas the NLRA is limited in scope to events actively affecting

commerce, the PLCAA encompasses local activities involving any “firearm,

including any antique firearm, or ammunition, or a component part of a

firearm or ammunition that has been shipped or transported in interstate

or foreign commerce,” forever. 15 U.S.C. § 7903(4) (emphasis added)

(citations omitted). This so-called “jurisdictional limitation” is essentially no

limitation at all. Once PLCAA immunity attaches to a qualified product under

Section 7903(4), that immunity lasts into perpetuity, even if the product has

ceased its transportation, injures someone who never entered any commercial

transaction, and never again returns to interstate commerce. The assertion

that Section 7903(4) adequately restrains the reach of the PLCAA to events

that substantially affect interstate commerce fails.

      Contrary to Congress’s assertion in 15 U.C.S. § 7901(6), the filing of a

state lawsuit, in state court, based on state tort law, “is in no sense an

                                     - 43 -
J-A23024-19



economic activity that might, through repetition elsewhere, substantially

affect any sort of interstate commerce.” Lopez, 514 U.S. at 567 (emphasis

added). Even though lawsuits cost money and may result in the exchange of

money, that monetary exchange is not commerce.             The money is not

transactional. It is lawful compensation for the redress of grievances between

citizens under the substantive laws and sovereign power of the States. Even

where, as here, the lawsuit involves parties from different states, that lawsuit

does not become interstate commerce. It is interstate litigation. When the

Gustafsons filed this civil complaint in Westmoreland County, they engaged in

no “commercial intercourse.” Gibbons, 22 U.S. at 189-90. They petitioned

this Commonwealth for the redress of grievances for the civil wrongs that the

Gun-Industry Defendants allegedly perpetrated against their son. Although

Congress may dictate the forum for interstate litigation,25 it may not dictate a

States’ substantive law regarding such lawsuits.26

        The PLCAA undoubtedly mandates the substantive law of tort lawsuits

for the States. Thus, the Act is a Congressional tort-reform bill, a fact that

the historical background of the Act and Congress’s purposes for it reveal.

        The gun industry lobbied Congress strongly for the PLCAA, because it

faces inherent liability risks at common law. Guns “kill approximately 30,000

____________________________________________


25   See 28 U.S.C. § 1332.

26See Erie R.R. Co. v. Tompkins, 304 U.S. 64 (1938). We discuss the Erie
R.R. Co. in detail below.


                                          - 44 -
J-A23024-19



people annually and injure another 60,000 to 84,000.”          Crow, Shooting

Blanks: The Ineffectiveness of the Protection of Lawful Commerce in Arms

Act, 59 SMU L. Rev. 1813 (2006).       “[E]very day in the United States, an

average of more than one person is killed, and 45 more are injured, in

unintentional shootings.” Gustafsons’ Complaint at 7. Moreover, the Federal

Government’s Center for Disease Control “found that the U.S. leads the

industrialized world in rates of gun-related deaths among children, with

unintentional fatal shootings of children 0 to 14 years of age occurring here at

rates 11 times higher than in the other 25 industrialized nations studied.” Id.

      “The financial burden of [gun] violence, approximately $20 billion per

year, falls largely upon two groups: individuals who must care for their injured

family members and cities that spend millions every year in an attempt to

combat this violence.” Crow, at 1813. Because many gun users “are often

penniless,” id., in the 1980s and 90s, victims, cities, States, and even the

Federal Government began suing the gun industry for compensation and

injunctions to alleviate the harm that their products caused. Those plaintiffs

raised various common-law theories, such as negligent marketing, negligent

supervision, ultra-hazardous activity, public nuisance, and design defect. See

Lytton, SUING THE GUN INDUSTRY: A BATTLE AT THE CROSS ROADS OF GUN CONTROL

& MASS TORT at 5-15 (U. MI. Press 2005).

      “The increased volume and success of lawsuits against the gun industry

prompted firearms sellers and manufacturers to lobby Congress for a law

protecting them from this onslaught of litigation.” Crow, at 1813. Supporters

                                     - 45 -
J-A23024-19



of the PLCAA argued that plaintiffs were “misusing the tort system, seeking

through litigation gun-control regulation that they [were] unable to achieve

legislatively . . . .”   Lytton, supra. at 152.      The gun industry believed

municipalities were filing “suits en masse in order to create overwhelming

defense costs that [would] force the industry to settle, regardless of the legal

merit of the claims against it.” Id.

      In advocating for the PLCAA, Senator Craig explained that, because of

this increase in civil actions:

          legal, law-abiding [gun] manufacturers have increasingly
          had to pay higher and higher legal costs to defend
          themselves in lawsuit after lawsuit that have, in almost
          every instance, been denied and thrown out of court by the
          judges when filed largely by municipalities who, obviously
          frustrated by gun violence in their communities, chose this
          route. Instead of insisting that their communities and
          prosecutors and law enforcement go after the criminal
          element, they, in large part, in their frustration, looked for
          an easy way out. That has brought this legislation to the
          floor to limit the ability of junk or abusive kinds of lawsuits
          in a very narrow and defined way, but in no way — and I
          have said it very clearly — denying the recognition that if a
          gun dealer or a manufacturer acted in an illegal or
          irresponsible way or produced a product that was
          faulty and caused harm or damage, this bill would not
          preempt or in any way protect them or immune them
          from the appropriate and necessary legal sentence.

151 Cong. Rec. S9,218 (daily ed. July 28, 2005) (Sen. Craig) (emphasis

added).

      But Senator Craig’s promise has proved illusory. As Ryan, Adames,

and the Gustafsons’ case show, PLCAA immunity is not “very narrow.” Id.



                                       - 46 -
J-A23024-19



The Act immunizes the gun industry from every conceivable type of joint and

comparable liability known to the common law. In fact, the statute protects

gun manufacturers and sellers who, like these Gun-Industry Defendants,

allegedly acted in an “irresponsible way or produced a product that was faulty

and caused harm or damage.” Id.

      As Senator Craig admitted, the PLCAA is federal, tort- reform legislation.

“The Wall Street Journal . . . put it very clearly as to the reality of [the PLCAA,]

recognizing that tort reform is necessary.” Id. (emphasis added). In the

next breath, he acknowledged the elephant in the Senate Chamber –

Congressional tort reform is not constitutional.         “Congress can’t do it in

sweeping ways, [so] we have chosen targeted ways to get at the misuse of

our court system in large part by the trial bar.” Id.

      The Senator’s recognition that the PLCAA is tort reform comports with

Congress’s findings and purposes for the Act. Congress sought to eliminate

the ability of a “maverick judicial officer or petit jury [to] expand civil liability

[for the gun industry] in a manner never contemplated by the framers of the

Constitution, by Congress, or by the legislatures of the several States.” 15

U.S.C. § 7901(a)(7) (emphasis added). But state legislation on the subject

undercuts upon Congress’s finding that state legislatures uniformly opposed

gun-industry liability. If they were, Congress would not have needed to pass

the PLCAA; the state legislatures could have enacted it themselves. And the

gun industry previously attempted that route with mixed results.




                                       - 47 -
J-A23024-19



        “In response to the wave of lawsuits against the gun industry, the

[National Rifle Association] launched a nationwide lobbying campaign in state

legislatures and Congress to secure statutory immunity for the industry.”

Lytton, supra at 166 (emphasis added). Despite nationwide lobbying, only

32 States passed immunity legislation. See id. Furthermore, those 32 States

did not enact model statutes. Thus, gun-industry immunity from the common

law varied widely in scope. See id. Some state legislatures, like the General

Assembly of Pennsylvania,27 only prohibited municipalities from suing the gun

industry. Others granted PLCAA-like “blanket immunity from suit with narrow

exceptions for guns that malfunction (for example, guns that backfire) and

breach of contract . . . .”       Id.   Still others jurisdictions took the opposite

course. Three years prior to the PLCAA, “the California legislature repealed

a provision of [its] Civil Code granting immunity to the gun industry against

product-liability claims . . . .” Id. at 170 (emphasis added). And the District

of Columbia “imposed absolute liability on [gun] manufacturers for any injury

caused by certain weapons.”          Federal Government’s Brief at 3 (citing D.C.

Code Ann. § 7-2551.02 (rev. 1994).

        When it comes to holding the gun industry civilly liable, “Americans have

never been of one mind . . . .” Murphy v. National Collegiate Athletic

Association, Inc., 584 U.S. ___, ___, 138 S. Ct. 1461, 1468, (2018).

Despite widespread disagreement among state legislatures, Congress gave

____________________________________________


27   See 18 Pa.C.S.A. § 6120(a.1).

                                          - 48 -
J-A23024-19



the gun industry what it could not achieve State by State – a nationwide

moratorium on common-law, joint-and-comparative-liability claims. Congress

pronounced such lawsuits to be “based on theories without foundation in

hundreds of years of the common law and jurisprudence of the United States

that [did] not represent a bona fide expansion of the common law.”              15

U.S.C. § 7901(a)(7) (emphasis added). It called the litigation “an abuse of

the legal system [that] constitute[d] an unreasonable burden on interstate

and foreign commerce of the United States.” 15 U.S.C. § 7901(a)(6).

       Even if forbidding States’ judiciaries from developing and applying their

own common laws were within Congress’s grasp, distrust of novel theories of

liability does not explain why Congress extinguished the public nuisance,

negligence, or product-liability claims upon which most pre-PLCAA plaintiffs

founded their lawsuits. Such causes of action had existed for centuries.28 Yet,
____________________________________________


28 For example, this Commonwealth recognized claims for “a public nuisance”
prior to the Civil War. Lancaster Tpk. Co. v. Rogers, 2 Pa. 114, 115 (1845)
(applying Blackstone, COMMENTARIES ON THE LAWS OF ENGLAND, Vol. 3 § 215).
Likewise, claims for bodily injury arising from negligence are not new. See,
e.g., Allen v. Willard, 57 Pa. 374 (1868); Monongahela City v. Fisher, 2
A. 87 (Pa. 1886). And the “youngest” of these torts, strict liability for defective
products, existed in Pennsylvania for 39 years before the PLCAA. See Webb
v. Zern, 220 A.2d 853 (Pa. 1966). Other States had recognized that tort for
nearly a century. E.g., MacPherson v. Buick, 111 N.E. 1050 (NY 1916)
(imposing product liability upon the auto industry).

      Since 1916, Congress has not attempted to supplant product liability for
the auto industry. As the Federal Government explains on one of its websites:

          Congress [created] the National Highway Traffic Safety
          Administration (NHTSA), which has the power to promulgate



                                          - 49 -
J-A23024-19



the PLCAA extinguished these historically rooted causes of action in the name

of blocking unprecedented developments in the common law of torts.

       Congress’s use of the language of torts throughout the PLCAA serves as

additional proof that the Act is tort reform. For instance, product-defect claims

require that the product be “used as intended or in a reasonably

foreseeable manner . . . .” 15 U.S.C. § 7903(5)(A)(v) (emphasis added).

____________________________________________


          safety standards for automobiles . . . including those that
          require seat belts, air bags, and conspicuous brake lights.
          Importantly, these are seen as minimum safety standards,
          establishing a floor but not a ceiling for vehicle safety.

                 In fact, motor vehicle manufacturers routinely provide
          greater safety than the standards require. The threat of
          lawsuits provides one incentive for manufacturers to exceed
          safety standards.      For example, before air bags were
          required, numerous lawsuits were filed by people injured in
          crashes of cars without air bags. Plaintiffs argued that their
          injuries would have been less severe had the car been
          equipped with air bags . . .

                Some have criticized the traditional liability system,
          exemplified by motor vehicles and many other products, as
          unfair to manufacturers and costly for consumers . . . Since
          the 1960s, however, there has been an impressive reduction
          in the number of deaths from motor vehicle crashes in the
          United States. From 1966 to 2004, the rate of such deaths
          per million miles traveled declined by 74%.

Vernick, Rutkow, & Salmon, Availability of Litigation as a Public Health Tool
for Firearm Injury Prevention: Comparison of Guns, Vaccines, and Motor
Vehicle, 97 Am. J. Public Health 1991, 1997 (2007), United States Department
of Health and Human Services (National Institute of Health) available at
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC2040374/ (last visited July
16, 2020) (emphasis in original). Congress never explains why the honest car
dealer, whose goods are not intended to inflict harm on anyone or anything,
faces stiffer regulations than an industry that produces weapons.


                                          - 50 -
J-A23024-19



Furthermore, a crime “shall be considered the sole proximate cause of any

resulting” damages.     Id. (emphasis added).       Congress did not define

“reasonably foreseeable manner” or “proximate cause,” likely because it did

not need to do so. Such terms are the lingo of torts.

      Phrases like “sole proximate cause,” amend the substantive common

law of torts.   In Pennsylvania, for instance, proximate cause is critical to

maintain a tort action. A defendant’s conduct “is a proximate cause of the

plaintiff’s harm where the conduct was a substantial factor in bringing about

the harm inflicted upon a plaintiff.” Straw v. Fair, 187 A.3d at 993. The

Supreme Court of Pennsylvania has explained that proximate cause expresses

this Commonwealth’s “policy related to social and economic considerations.”

Vattimo v. Lower Bucks Hosp., Inc., 465 A.2d 1231, 1233 (Pa. 1983). It

is a legal question of whether Pennsylvania “will extend the responsibility for

the conduct to the consequences which have in fact occurred.” Id. (quoting

Prosser, THE LAW OF TORTS § 42 (4th Ed.) (emphasis removed)).

      By declaring that an individual’s criminal act “shall be considered the

sole proximate cause of any resulting death, personal injuries, or property

damage,” 15 U.S.C. § 7903(5)(A)(v), Congress commands where the States

must draw the line of liability. The PLCAA thereby reforms the law of torts

and converts it from state to federal law. The Act replaces the local policy

decisions of the Supreme Court of Pennsylvania and other state supreme

courts regarding local torts with Congress’s policy preferences on local issues.




                                     - 51 -
J-A23024-19



       Furthermore, Senator Craig’s logic regarding the PLCAA, if taken to its

rational ends, would permit Congress’s total assumption of police power. He

stated that gun-industry members “have increasingly had to pay higher and

higher legal costs to defend themselves in lawsuit after lawsuit . . .”        151

Cong. Rec. S9,218 (daily ed. July 28, 2005) (Sen. Craig) (emphasis added).

This is irrelevant under the Commerce Clause.

       Litigation costs money for nearly everyone who must appear in a court

or administrative proceeding, not just the gun industry.29 Indeed, if we accept

the theory that this lawsuit (or lawsuits in the aggregate) affect interstate

commerce, simply because litigation costs money, then every case in state

court – including criminal prosecutions, property disputes, and family law

matters – would instantly fall under Congressional control. We are unable and

unwilling to surrender the whole body of Pennsylvania law and sovereignty to

Congress on such weak grounds.                 Under Congress’s lawsuits-cost-money

theory, it would also seem that Congress could simply regulate the practice of

law directly, a power traditionally reserved to the supreme courts of each

State. Hence, if allowed to play out fully, Senator Craig’s reasoning would

render States’ judiciaries mere administrative law judges for Congress. Under

his view of the Commerce Clause, it “is as if federal officers were installed in”
____________________________________________


29  The only exception to the filing fees are pro se litigants who proceed in
forma pauperis, but this is a very small percentage of all civil actions. We also
recognize that indigent criminal defendants have a right to free legal
representation. Perhaps those classes of cases would remain beyond the
reach of Congressional legislation under Senator Craig’s theory, because the
litigants cannot afford to hire attorneys.

                                          - 52 -
J-A23024-19



the filing offices of every state courthouse “and were armed with the authority

to stop” any lawsuit Congress disfavored. Murphy, 138 S. Ct. at 1478. “A

more direct affront to state sovereignty is not easy to imagine.” Id.

      And Congress’s concern with prohibiting frivolous lawsuits makes no

sense when, as Senator Craig observed, the state judiciaries barred meritless

suits under their respective tort laws prior to the PLCAA. He said, “in almost

every instance, [suits against the gun industry have] been denied and thrown

out of court by the judges when filed largely by municipalities who, obviously

frustrated by gun violence in their communities, chose this route.” 151 Cong.

Rec. S9,218 (daily ed. July 28, 2005) (Sen. Craig) (emphasis added). Who

then were these “maverick judicial officers and petit juries” of which Congress

spoke? 15 U.S.C. § 7901(7) (emphasis added). Even if the common law of a

State exceeded the bounds tolerable to the citizens of that State, the gun

industry’s recourse was either the legislature of that State or to the People of

that State, not Congress.

      As noted, the gun industry attempted that route with varying success.

See Lytton, supra. Some legislatures, such as our General Assembly, barred

state courthouse doors to lawsuits by municipalities. But, the refusal of most

legislatures to immunize gun industry as fully as it wished “brought [the

PLCAA] to the [Congress] floor . . . .” 151 Cong. Rec. S9,218 (daily ed. July

28, 2005) (Sen. Craig). Through the PLCAA, Congress irrationally believed

“that, if a gun dealer or a manufacturer acted in an illegal or irresponsible way

or produced a product that was faulty and caused harm or damage, [the

                                     - 53 -
J-A23024-19



PLCAA] would not preempt or in any way protect them or immune them from

the appropriate and necessary legal sentence.” Id. The PLCAA does precisely

that and regulates the rights and liability of passive individuals such as J.R.

Gustafson and his parents.

      We therefore disagree with the trial court and the Second Circuit’s view

that the PLCAA falls within one of the three categories of constitutional

Commerce Clause legislation. Congress did not rationally link the PLCAA to

any burden upon interstate commerce that the Constitution recognizes. In

fact, the PLCAA greatly resembles the Gun-Free School Zone Act of 1990,

which the Supreme Court of the United States declared unconstitutional. In

that statute, Congress attempted to criminalize the local conduct of possessing

a gun near a school. Congress and the Federal Government rationalized the

statute under the Commerce Clause, because they believed that guns near

schools would negatively impact education, and therefore the quality of the

future workforce, and therefore interstate commerce.

      In Lopez, supra, a criminal defendant, whom the Federal Government

charged with violating the statute, challenged his conviction on constitutional

grounds. He claimed Congress lacked the power to enact the law. The High

Court found the statute unsustainable under the Commerce Clause, because

there was “no indication that [Lopez], who merely possessed a gun near a

school, had recently moved in interstate commerce, and there [was] no

requirement that his possession of the firearm have any concrete tie to

interstate commerce.” Id. (emphasis added).

                                    - 54 -
J-A23024-19



      The PLCAA, just like the Gun-Free School Zones Act, is unsustainable;

it grants the gun industry immunity regardless of how far removed from

interstate commerce the harm arises. Congress’s attempted exercise of its

Commerce Clause power in the PLCAA, without a recent or concrete tie to

interstate commerce, puts every victim of a crime or tort within the reach of

Congressional regulation.   Every state criminal prosecution and civil action

impacts a defendant’s finances and, potentially, insurance rates. And casualty

insurance is an industry operating in interstate commerce, as are criminal and

civil defense law firms.    However, imposing state-court judgments and

executing those judgments are not commercial activities; they are the

manifestation of the States’ inherent police power to execute, uphold, and

enforce their laws.

      Ignoring this simple truth, the Federal Government would instead have

us “pile inference upon inference in a manner that would . . . require us to

conclude that the Constitution’s enumeration of powers does not presuppose

something not enumerated, and that there never will be a distinction between

what is truly national and what is truly local.” Lopez 514 U.S. at 567–68.

Like the Supreme Court in Lopez, “This we are unwilling to do.” Id. at 568.

      We instead conclude the trial court erred in finding Congress legislated

rationally when Congress asserted that the PLCAA regulates interstate

commerce. The Act regulates litigation. Any impact that litigation might have

upon interstate commerce, constitutionally speaking, is too remote to displace




                                    - 55 -
J-A23024-19



State sovereignty over the local torts and the local crimes at issue in those

lawsuits.

      Having rejected the Federal Government’s Commerce Clause argument,

we return to the Gustafsons claim that the Act violates the Tenth Amendment.

It does.

      In Erie R.R. Co. v. Tompkins, 304 U.S. 64, the Supreme Court of the

United States said, “Congress has no power to declare substantive rules of

common law applicable in a State whether they be local in their nature or

‘general,’ be they commercial law or a part of the law of torts.” Erie R.R. Co.,

304 U.S. at 78 (emphasis added). The Federal Government contends that the

Gustafsons’ invocation of Erie R.R. “is wholly out of place.”           Federal

Government’s Brief at 13 n.3. It believes “That case, which stands for the

proposition that ‘there is no federal general common law,’ does not concern

the Tenth Amendment.”      Id. (quoting Erie R.R. Co. at 78).      The Federal

Government grasps at straws.

      While the High Court did not name the Tenth Amendment in Erie R.R.,

no one seriously doubts that the case is constitutional jurisprudence and that

it divides power between the States and Federal Government. Erie R.R. has

blatant Tenth Amendment implications; the case speaks in Tenth Amendment

language. “[T]here stands, as a perpetual protest against [a federal law of

torts], the Constitution of the United States, which recognizes and preserves

the autonomy and independence of the States – independence in their

legislative and independence in their judicial departments.” Erie R.R. Co. at

                                     - 56 -
J-A23024-19



78-79 (quoting Baltimore & Ohio R.R. Co. v. Baugh, 149 U.S. 368 at 401

(1893) (Field, J., dissenting)). “Supervision over either the legislative or the

judicial action of the States is in no case permissible except as to matters by

the Constitution specifically authorized or delegated to the United States.

Any interference with either, except as thus permitted, is an invasion of the

authority of the States . . . .” Id. at 79 (emphasis added).

      The declaration that “there is no federal general common law,” was the

holding in Erie R.R., as the Federal Government observes. But the Supreme

Court built that holding upon the constitutional premise at the heart of the

Gustafsons’ challenge – namely, that common law (and tort law, in particular)

is state law. Therefore, Congress may not nationalize tort law, as it did under

the PLCAA. We have no federal common law, because, (1) “Congress has no

power to declare substantive rules of common law” and (2) “no clause in the

Constitution purports to confer such a power upon the federal courts.” Id.

      Thus, rather than the Gustafsons’ reliance upon Erie R.R. being “wholly

out of place,” Federal Government’s Brief at 13 n.3, it is spot-on. Congress

had “no power” to pass the PLCAA, because, as our above review of the statute

has revealed, the PLCAA is tort reform. By defining a “qualified-civil-liability

action,” Congress pronounced substantive rules of common law and therefore

exercised a police power reserved for the several States under the Tenth

Amendment.

      The Federal Government’s claim that the PLCAA does not rewrite the

common law for the gun industry, while convenient for its current defensive

                                     - 57 -
J-A23024-19



purposes, inaccurately portrays the Act’s practical application. Its exceptions

to the definition of “qualified-civil-liability action” only allow lawsuits based on

state or federal statutes. As our review of the Act reveals, Congress abolished

the common law dating back centuries for the gun industry. Thus, we agree

with the Gustafsons’ Tenth Amendment claim. Congress aimed the PLCAA-

tort-reform bill directly at the common law and expressly disapproved such

causes of action while favoring the statutes of state legislatures and its own.

      We are compelled to hold that the definition of “qualified-civil-liability

action,” 15 U.S.C. § 7093(5), is unconstitutional under the Tenth Amendment

and without the force or effect of law.

      Also, Section 7902(a) of the PLCAA provides that a “qualified civil-

liability action may not be brought in any federal or state court.” Because the

definition of a “qualified-civil-liability action” is without the force or effect of

law, 15 U.S.C. § 7902(a) has no teeth. Nothing is a “qualified-civil-liability

action” under the PLCAA.       The Act’s operable section is therefore equally

without the force or effect of law.

      Section 7902(b), which directs courts to dismiss any “qualified-civil-

liability action,” also violates the Tenth Amendment in its own right. To enact

a valid statute, Congress must direct the regulation at the activities of private

citizens.   See NFIB, supra, and Murphy v. NCAA, supra.               The Federal

Government argues Section 7902 is viable, because it regulates the

supposedly “private conduct” of the Gustafsons filing of a complaint, under

the Pennsylvania Rules of Civil Procedure, in the public records of the publicly

                                      - 58 -
J-A23024-19



elected Prothonotary of Westmoreland County. In the Federal Government’s

view, such civil filings, in the aggregate, take a substantial toll on the gun

industry, an industry that ships goods in interstate and foreign commerce.

      If we accept the Federal Government’s theory that filing a state action,

in a state court, is within Congress’s reach, then the 50 States must forfeit all

their sovereignty to the Federal Government. If given enough latitude to pile

inference upon inference upon inference, Congress could eventually connect

any state-court proceeding to some impact upon one party’s finances and

therefore interstate commerce. We would thereby poise Congress to consume

everything the Tenth Amendment reserves to the States.

      For example, in Pennsylvania, every adoption proceeding begins by

filing a petition with the Clerk of the Orphan’s Court.       Every divorce and

custody case begins with a filing in the Office of the Prothonotary. The same

is true of every property and contract dispute. And, of course, as this case

shows, actions based in tort begin with a complaint filed with the Prothonotary.

Every state statute and common law is worthwhile, because citizens can file

public complaints and public petitions alleging violations of those laws in a trial

court or administrative agency. If Congress can declare, as it did in Section

7901 of the PLCAA, that filing a petition or complaint in a state court to

vindicate state rights substantially burdens interstate commerce, then what

remains for the States to govern under the Tenth Amendment?

      Reforming the judicial systems of the States from top to bottom in such

a manner goes far afield from the enumerated, limited powers of Congress.

                                      - 59 -
J-A23024-19



This is definitely not the vision that Hamilton, Madison, and the other

Founders had in mind when they authored the Constitution.           The Federal

Government’s claim that filing a state lawsuit, based on a state tort, which

arose within the boundaries of that state, is private conduct rising to the level

of interstate commerce must fail.          The Commerce Clause simply does not

stretch that far, and the Tenth Amendment forbids it.

B.     The Second/Fourteenth Amendments & Severability

       Having addressed the issues that the parties argued and that the trial

court ruled upon, we recall that this Court “may affirm the trial court’s order

on any valid basis.” Plasticert, Inc. v. Westfield Ins. Co., 923 A.2d 489,

492 (Pa. Super. 2007). Even though the Federal Government and the Gun-

Industry Defendants have not asserted an alternative basis for affirmation,

Congress claimed it could pass the PLCAA under the Fourteenth Amendment

to enforce the Second Amendment. See 15 U.S.C. § 7901(b). It could not.

       The Second Amendment safeguards “the right of the people to keep

and bear Arms . . . .” U.S. Const. amnd. II. (emphasis added). When Madison

wrote those words, he vested the right in “the people,” not in associations,

firms, partnerships, corporations, other entities, or – in the all-encompassing

language of the Fourteenth Amendment – “persons.”30              The distinction

____________________________________________


30The Fourteenth Amendment provides, in relevant parts, that no State shall
“deprive any person of life, liberty, or property, without due process of law;
nor deny to any person within its jurisdiction the equal protection of the laws”
and “Congress shall have power to enforce, by appropriate legislation, the
provisions of this article.” U.S. Const. amnd. XIV.

                                          - 60 -
J-A23024-19



between “people” (i.e., real, living, and breathing humans from whom all

sovereignty and consent to governance spring) and “persons” (a term of art

that includes legal fictions, such as business entities) is crucial in constitutional

law. See Santa Clara Cty. v. S. Pac. R. Co., 118 U.S. 394, (Syllabus of Slip

Opinion)   (1886)    (applying    the   Fourteenth    Amendment      to   corporate

defendants based upon the word “person” in that amendment).

      Three years after Congress passed the PLCAA, Justice Scalia explained

in District of Columbia v. Heller, 554 U.S. 570 (2008), what “the people”

in the Second Amendment means. “People” refers to “a class of persons

who are part of a national community or who have otherwise developed

sufficient connection with this country,” that is, “all Americans.” Id. at 581.

While these Defendants are American corporations, they are not “Americans”

as Heller used that term. Heller referred to the American People. The Gun-

Industry Defendants are “persons” but not “people.” Accordingly, they have

no Second Amendment rights.

      Also, “Like most rights, the right secured by the Second Amendment is

not unlimited.” Id. at 626; see also id. at 627 n. 26. The right to keep and

bear arms does not include a right to make and sell defective arms or

ammunition, to engage in negligent design or marketing, to fail to warn

consumers or end users of latent dangers within a product, or to otherwise

inflict public nuisance within the several States. There is no constitutional

right to negligently or defectively manufacture or sell firearms or ammunition.

Nor is there a right to make or sell them in conditions that are less safe than

                                        - 61 -
J-A23024-19



an alternative design, any more than there is a constitutional right to

manufacturer or sell, say, a Ford Pinto with an exploding gas tank. The PLCAA

does not survive on this alternative basis.

      Finally, having determined that Section 7902 and the definitions of

“qualified-civil-liability action” and “qualified product” in Section 7903 of the

PLCAA are unconstitutional, we reach the question of severability. If Congress

would not have enacted a statute’s constitutional provisions without its

unconstitutional terms, then the constitutional provisions are not severable;

the entire statute must be declared unconstitutional. See Seila Law LLC v.

C.F.P.B., 591 U.S. ___, ___, 140 S. Ct. 2183, 2209 (2020) (quoting Free

Enterprise Fund v. Public Company Accounting Oversight Board, 561

U.S. 477, 508, (2010)).

      The only portions of the PLCAA that do not offend the Constitution are

its findings and purposes (in Section 7901) and a few definitions (in Section

7903). These provisions have no force on their own. Accordingly, Congress

would not have enacted the constitutional provisions of the PLCAA standing

alone. The rest of the PLCAA is not severable; the Act is unconstitutional in

its entirety.

      Hence, the trial court erred by holding that the PLCAA is constitutional

and by sustaining the Gun-Industry Defendants’ preliminary objections to the

complaint.

      In sum, the constitutional safeguards that override the PLCAA are the

structural pillars of American government. These principles ensure that local

                                     - 62 -
J-A23024-19



matters remain under the local authority of the States, and they prevent the

Federal Government from becoming all powerful. While such principles may

be “less romantic and have less obvious a connection to personal freedom

than the provisions of the Bill of Rights or the Civil War Amendments,” NFIB

567 U.S. at 707, (Scalia, J. dissenting), federalism is fundamental to liberty.

It permits the 50 Experiments in Democracy, which the People perform every

day in their statehouses and courthouses across this Nation. Congressional

tort-reform bills, like the PLCAA, have no place within that system; tort law

and statutes reforming it are an exercise of police power reserved to the

States under the Tenth Amendment.

      Order reversed. Case remanded for further proceedings consistent with

this Opinion and for entry of a declaratory judgment in favor of the Gustafsons

and against Springfield, Inc., Saloom Department Store, LLC, and the United

States of America, declaring that the Protection of Lawful Commerce in Arms

Act, 15 U.S.C. §§ 7901-7903, is repugnant to the Constitution of the United

States and, therefore, without the force or effect of law.

      Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/28/2020

                                     - 63 -